Parker, C. J.
The statute of limitations of real actions (1) is a bar to the claim of the demandants. The possession of Millikin, in 1767, has been regularly continued down to the present tenant by lawful conveyances. Although absent from the country, he kept possession by his agent, with very little interruption, until 1784, when Nathan Jones levied bis execution upon the demanded premises ; and from that time they have been in the actual occupation of the said Nathan, or the present tenant, to whom he conveyed them. Thus a continued possession, adverse to the proprietors, for forty-five years, is fully proved. And the seizin of proprietors, upon which they can maintain an action, must be proved to have been had within thirty years.
To avoid this obvious difficulty, however, the demandants have en*295deavoured to commence their title as late as the year 1795, and then alleging that the Commonwealth was the * owner [* 337 ] until that time, they infer that no disseizin could have taken place before, and that since that period a sufficient time to bar them of their claim has not elapsed.
But their title commenced in 1762, by the grant of the provincial legislature, which, although depending upon the approbation of the Crown, which was never obtained, conveyed a seizin to the proprietors ; and the resolves of the legislature, after the Revolution, both in terms and legal effect, amounted to a confirmation of a defeasible title before existing. Their seizin, therefore, commenced in 1762 ; and, being disseized in 1767, and never afterwards having reinstated themselves by entry or otherwise, they cannot recover in this action.

Judgment on the verdict.


 Stat. 1786. - 13.